IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-60647
                         Summary Calendar


LARRY STEPHEN PERRY,

                                         Plaintiff-Appellant,
versus

MARK MILLER,
UNIVERSITY OF SOUTHERN MISSISSIPPI,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 2:95-CV-126
                        - - - - - - - - - -
                           March 12, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Larry Stephen Perry appeals the district court's dismissal

of his 42 U.S.C. § 1983 civil rights complaint.   The district

court dismissed his action for failure to prosecute under Fed.

R. Civ. P. 41(b) and ordered that Perry pay monetary sanctions

for Perry's failure to comply with local rules.   The district

court did not abuse its discretion in dismissing the action

without prejudice for failure to prosecute or in imposing

monetary sanctions for Perry's failure to comply with local

rules.   McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-60647
                               -2-

1988); see United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.

1994).

     AFFIRMED.